Title: To Alexander Hamilton from Tench Coxe, 24 September 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, September 24, 1794. “I have the honor to enclose proposals from Mr. John McCauley for the Copper work of the Tybee Lantern.… No 1 was his first proposal … which induced me to make a second endeavour to procure propositions … Mr McCauley reconsidering the matter, sent in No 2, which was lower than any other that was offered. The War in Europe and other circumstances, have greatly advanced the prices of Metal, & Workmanship is constantly rising here from the increase of the expences of living and the prodigious increase of the capital employed in manufactures & other domestic operations. I am satisfied it will be difficult to procure as low a proposal from any other person. I therefore transmit this for the decision of the President.”
